FIRST AMENDMENT TO
 
SERVICES AND DEVELOPMENT AGREEMENT
 
THIS FIRST AMENDMENT TO SERVICES AND DEVELOPMENT AGREEMENT (the “Agreement”) is
made and entered into as of the 31st day of December, 2009, by and between NTS
MORTGAGE INCOME FUND, a Delaware corporation (“Fund”), and RESIDENTIAL
MANAGEMENT COMPANY, a Kentucky corporation (“Residential”)
 
R E C I T A L S
 
A.           Effective as of January 1, 2009, Fund and Residential entered into
that certain Services and Development Agreement (the “Agreement”), which
provided that Residential would manage, develop and operate the Fund’s real
properties as set forth in the Agreement.
 
B.           The Agreement was not renewed by the Fund in accordance with the
automatic renewal provisions of the Agreement, but the parties have agreed to
extend the term of the Agreement until March 31, 2010, and to modify the
provisions contained in Sections 2.2 and 2.3 of the Agreement.
 
NOW, THEREFORE, in consideration of their mutual undertakings, IT IS AGREED by
and between the parties hereto as follows:
 
1.           As of the date of this First Amendment, the Term of the Agreement
is hereby extended through March 31, 2010.
 
2.           Section 2.2 of the Agreement is hereby modified and amended to read
as follows:
 
“Subject to Section 2.3 hereof, the term of this Agreement shall be for a period
commencing on the effective date hereof and ending on March 31, 2010 (the
“Term”).”
 
3.   Section 2.3 of the Agreement is hereby amended and modified to read as
follows:
 
“This Agreement may be renewed only by written agreement of both parties on or
before the expiration of the Term.”
 
4.           This First Amendment may be signed in multiple counterparts, and,
when counterparts are executed by all parties, such counterparts shall be deemed
an original instrument.
 
5.           The parties agree that except as expressly amended or modified
above, the Agreement shall remain in full force and effect.
 
 

 
 

 

 
IN WITNESS WHEREOF, the parties have entered into this First Amendment to
Services and Development Agreement as of the date first written above.
 
 

 
FUND:
     
NTS MORTGAGE INCOME FUND, a Delaware
corporation
                /s/ Brian F. Lavin  
By:
Brian F. Lavin
   
Chief Executive Officer and President
         
RESIDENTIAL:
     
RESIDENTIAL MANAGEMENT COMPANY, a
Kentucky corporation
                   
By:
/s/ Gregory A. Wells    
Gregory A. Wells
   
Executive Vice President